Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Neil Gershon on August 22, 2022.

The application has been amended as follows: 
In the claims:
Claim 1, line 5, the phrase “wherein the rim” has been amended to --wherein the rim is asymmetric and has a narrower skirt medially and a more curved inward skirt laterally to provide a lateral side with deeper concavity and a length longer than a medial side, the rim--.
Claim 4, lines 1-2, the phrase “concave tapered forming a concavity portion that forms a skirt” has been amended to --concave tapered portion forming a concavity that forms the skirt--.
Claim 8 has been cancelled.
Claim 9, line 1, the phrase “the rim forms a skirt and” has been amended to --the skirt--.
Claim 13, line 4, the phrase “wherein the rim” has been amended to --wherein the rim is asymmetric and has a narrower skirt medially and a more curved inward skirt laterally to provide a lateral side with deeper concavity and a length longer than a medial side, the rim--.
Claim 15, line 3, the phrase “the is configured” has been amended to --the rim is configured--.
Claim 17 has been cancelled.
Claim 19, line 5, the phrase “the rim is asymmetric such that a lateral side is longer than a medial side and” has been amended to -- the rim is asymmetric and has a narrower skirt medially and a more curved inward skirt laterally to provide a lateral side with deeper concavity and a length longer than a medial side, and the rim--.
Claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Freyre et al. (2005/0245850) discloses a tissue expander wearable by a patient (Fig. 1) comprising a shell (dome 12, Fig. 1), an opening in the shell (opening associated with conduit 50, Fig. 1) for an externally extending tube (conduit 50 is external to the dome 12) in communication with an external vacuum source (vacuum pump assembly 16 with vacuum pump 20, Fig. 1) to apply a vacuum within the shell and the shell configured to impart a distracting force (see lines 3-5 of [0033]) to expand tissue into the shell (soft tissue enlargement, see Figs. 3-4 and see the first sentence of [0051]), and a rim (rim 14, Fig. 2, Fig. 3) connected to the shell (12) and adapted to be in contact with a skin of a patient (rim 14 is shown to be able to contact the patient in Figs. 3-4), wherein the rim (14) has a low friction (due to lubricating layer of petroleum jelly, see lines 4-9 of [0055]) contact surface (the skin-contacting surface of the rim) configured to recruit peripheral skin (skin is able to slide relative to the rim due to the petroleum jelly layer, see lines 4-9 of [0055]) and dissipate the shear forces (see all of [0056]).
Wallace et al. (6,074,399) discloses a related vacuum dome tissue expander (Fig. 1, applies vacuum that will at least temporarily expand tissue by applying an upward pulling force to tissue, see col. 7, lines 28-36) comprising a shell (cup portion 410, Fig. 8) and a rim (lip 416, Fig. 8) connected to the shell (410, Fig. 8) and adapted to be in contact with a skin of a patient (see Fig. 9 and see col. 7, lines 13-20), wherein the rim (416) is non-fixedly attached (the rim 416 is able to stretch across the skin, see col. 7, lines 13-20, and in use, eventually the rim 416 is removed from the skin. Thus, it is non-fixedly attached) to the skin of the patient (Fig. 9) and moves laterally outwardly with respect to the shell (see Figs. 8-9 and col. 7, lines 13-24, the rim 416 moves laterally outwardly by stretching over the fetal head in a manner that the diameter of the cup chamber at the fetal head increases at least 10%) under application of the vacuum as the rim increasingly spreads under increasing pressure (the vacuum “urges lip 416 to stretch over the fetal head as the volume within cup chamber 414 decreases” see col. 7, lines 13-17. Thus, the application of the vacuum is causing the rim to spread further outward, as the volume decreases due to the relative increase in vacuum pressure). This design is advantageous because the rim improves the seal between the tissue and the vacuum shell (see col. 7, lines 13-20), and decreases the chance of disengagement (see col. 7, lines 25-29).
Adelman et al. (WO 0158361-A1) discloses another related vacuum device (Fig. 26) with a rim that is configured to slide laterally outwardly with respect to the shell under application of the vacuum as the rim increasingly spreads under increasing pressure to increase a surface contact area and decrease skin counter pressure as the tissue expander applies a downward force against the skin (see Figs. 27a-27b, and see generally page 21, lines 6-10).
However, none of the prior art of record teaches, discloses, or fairly suggests a tissue expander as claimed, wherein the rim is asymmetric and has a narrower skirt medially and a more curved inward skirt laterally to provide a lateral side with deeper concavity and a length longer than a medial side. Therefore, claims 1-7, 9-16, and 18-19 are allowable, since any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (CN 108042862 A) discloses a related suction device for the breast that has a concave rim that gradually thins to a feathered edge (see Figs. 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785